Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 16/874,081, filed May 14, 2020, is presented for Consideration and Examination.  
After a thorough review of the provided Information Disclosure Statement, and the included references, the claimed subject matter, consisting of claims 1-21, and a thorough review of the pertinent prior art categories, claims 1-21 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1. 	A training system comprising:
 	a first training dataset including first entries, wherein each of the first entries includes:
 	a first sentence;
 	a second sentence; and
 	an indicator of a relationship between the first and second sentences;
a training module configured to:
 	 generate a second dataset including second entries based on the first
entries, respectively, wherein each of the second entries includes:
 		the first sentence of one of the first entries;
 		the second sentence of the one of the first entries:
 		a first surface realization corresponding to first facts regarding the
first sentence;
 		the indicator of the one of the first entries; and
 	train a model using the second dataset and store the model in memory.

Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        8-4-2022